Lawrence, J.
The authority of an attorney to appear for his client ceases after the entry of the final judgment in the action, with the exception that he may issue execution and take the necessary steps to collect the judgment, and, under the provisions of the old Revised Statutes and the Code of Civil Procedure, may, in the absence of a revocation of his authority, execute a satisfaction of the judgment within two years after its entry. Lusk v. Hastings, 1 Hill, 659; Walradt v. Maynard, 3 Barb. 584; Egan v. Rooney, 38 How. Pr. 121. We. are of the opinion that the order below was right, and it is therefore affirmed, with costs and disbursements. All concur.